UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended August 31, [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 333-133575 PTM PUBLICATIONS INCORPORATED (Exact name of registrant as specified in its charter) NEVADA 20-3936186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) E-2-14 Block E, Plaza Damas Jalan Hartamas 1, Sri Hartamas Kuala Lumpur, Malaysia 50480 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (603) 525-3380 None Former Name, Address and Fiscal Year, if Changed Since Last Report Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] AtAugust 31, 2009, there were 2,200,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 ITEM 1. Consolidated Financial Statements 4 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 14 ITEM 4. Controls and Procedures 14 PART II - OTHER INFORMATION 14 ITEM 1. Legal Proceedings 14 ITEM 1A. Risk Factors 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3. Defaults Upon Senior Securities 15 ITEM 4. Submission of Matters to a Vote of Security Holders 15 ITEM 5. Other Information 15 ITEM 6. Exhibits 15 SIGNATURES 15 2 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements The interim consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted. However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the period presented have been made. The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in our annual report on Form 10-K for the fiscal year ended February 29, 2009, which can be found in its entirety on the SEC website at www.sec.govunder our SEC File Number 333-133575. 3 PTM PUBLICATIONS INCORPORATED (A Development Stage Company) Consolidated Balance Sheets ASSETS (Unaudited) (Audited) As of As of August31 February 28 2009 2009 $ $ Current Assets Cash 3,221 3,068 Total Current Assets 3,221 3,068 Fixed Assets 2,073 1,970 Less:Accumulated Depreciation (967) (720) Fixed Assets, Net 1,107 1,250 TOTAL ASSETS 4,328 4,318 LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable 60,941 49,615 Loan Payable - (related party) 20,355 8,999 Total Current Liabilities 81,296 58,614 Total Liabilities 81,296 58,614 Stockholders' Equity Common stock, ($0.001 par value, 50,000,000 shares authorized; 2,200,000 and 2,200,000 shares issued and outstanding as ofAugust 31, 2009 and February 29, 2009, respectively) 2,200 2,200 Additional paid-in capital 62,800 62,800 Deficit accumulated during development stage (147,052) (128,350) Accumulated other comprehensive loss Foreign currency translation adjustments 5,084 9,055 Total Stockholders' Equity (76,968) (54,295) TOTAL LIABILITIES &STOCKHOLDERS' EQUITY 4,328 4,318 See Notes to Financial Statements 4 PTM PUBLICATIONS INCORPORATED (A Development Stage Company) Consolidated Statements of Operations (unaudited) Six Months Ended Six Months Ended Three Months Ended Three Months Ended Inception to August 31 August 31 August31 August 31 August31 2009 2008 2009 2008 2009 $ Revenues Revenues - 149 - 149 19,295 Total Revenues - 149 - 149 19,295 Operating Costs Auditing Fees 6,926 6,798 6,926 1,727 33,030 Legal Fees - 3,465 Administrative Expenses 8 28 8 - 8,562 Wages & Salaries 12,224 13,554 6,146 6,679 62,353 Website & Magazine - 16,167 Printing Expenses - 27,915 Rent & Utilities Expense - 2,456 - 638 7,738 Depreciation Expense 205 775 103 195 2,717 Total Operating Costs 19,364 23,612 13,184 9,239 161,947 Other Income & (Expenses) Foreign Exchange Gain (Loss) - (59) Foreign Transaction Gain (Loss) 663 (305) 309 (324) 267 Disposition/Retirement of Assets Gain (Loss) - (4,828) - (4,828) (4,608) Total Other Income & (Expenses) 663 (5,132) 3094 (5,152) (4,400) Net Income (Loss) (18,701) (28,595) (12,875) (14,241) (147,052) Basic earnings per share (0.01) (0.04) (0.01) (0.01) Weighted average number of common shares outstanding 2,200,000 2,200,000 2,200,000 2,200,000 See Notes to Financial Statements 5 PTM PUBLICATIONS INCORPORATED AND SUBSIDIARY (A Development Stage Company) Consolidated Statement of Changes in Stockholders' Equity (Unaudited) Deficit Accumulated Common Common Additional Accumulated Other Stock Stock Paid-in During comprehensive Total Amount Capital Development Income (loss) Stage $ Balance, December 13, 2005 - Stock issued for cash on December 14, 2005 @ $0.005 per share 1,000,000 1,000 4,000 5,000 Net loss,February 28, 2006 (983) (983) Foreign currency translation adjustments 34 34 Balance, February 28, 2006 1,000,000 $1,000 $4,000 $(983) $34 $4,051 Stock issued for cash during the Quarter ended August 31, 2006 @ $0.05 per share 1,200,000 1,200 58,800 60,000 Net loss,February 28, 2007 (30,088) (30,088) Foreign currency translation adjustments 2,683 2,683 Balance, February 28, 2007 2,200,000 $2,200 $62,800 $(31,071) $2,717 $36,646 Net loss,February 29, 2008 (52,123) (52,123) Foreign currency translation adjustments 445 445 Balance, February 29, 2008 2,200,000 2,200 62,800 (83,194) 3,162 (15,032) Net Loss, February 28, 2009 (45,156) (45,156) Foreign currency translation adjustments 5,893 5,893 Balance, February 28, 2009 2,200,000 2,200 62,800 (128,350) 9,055 (54,295) Net Loss,August 31, 2009 (18,701) (18,701) Foreign currency translation adjustments (3,971) (3,971) Balance, August 31, 2009 2,200,000 2,200 62,800 (147,052) 5,084 (76,968) See Notes to Financial Statement 6 PTM PUBLICATIONS INCORPORATED (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Six Months Ended Three Months Ended Three Months Ended Inception to August 31 August 31 August31 August31 August31 2009 2008 2009 2008 2009 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) (22,672) (26,502) (12,392) (12,515) (141,968) Adjustments to reconcile net loss to net cash - - provided by (used in) operating activities: - - Depreciation 205 775 103 195 2,717 Increase Loss on Disposition of Assets - 4,828 - 4,828 4,608 Changes in operating assets and liabilities: - Accounts Receivable (Increase) - Increase in prepaid expenses - Accounts payable 11,326 15,860 1,467 6,861 60,941 Net cash provided by (used in) operating activities (11,141) (5,039) (10,822) (631) (73,702) CASH FLOWS FROM INVESTING ACTIVITIES Increase in security deposit - 1,658 - 1,658 - Purchase of Fixed Assets - (11,468) Disposition of Fixed Assets - 2,329 - 2,310 2,329 Net cash provided by (used in) investing activities - 3,987 - 3,968 (9,139) CASH FLOWS FROM FINANCING ACTIVITIES Bank Overdraw - (27) - - - Loan payable - (related party) 11,357 4,037 10,766 (237) 20,355 Issuance of common stock - 2,200 Additional paid-in capital - 62,800 Net cash provided by (used in) financing activities 11,357 4,010 10,766 (237) 85,355 Net increase (decrease) in cash 216 2,958 (56) 3,100 2,514 Foreign Exchange Effect (63) 433 14 297 707 Cash at beginning of period 3,068 95 3,263 89 - Cash at end of period 3,221 3,486 3,221 3,486 3,221 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during year for : Interest - Income Taxes - See Notes to Financial Statements 7 PTM PUBLICATIONS INCORPORATED (A Development Stage Company) Notes to the Consolidated Financial Statements August 31, 2009 NOTE 1. ORGANIZATION AND DESCRIPTION OF BUSINESS PTM Publications Incorporated (the Company) was incorporated under the laws of the State of Nevada on December 13, 2005. The Company is in the development stage.
